Citation Nr: 1045079	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-35 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for thoracic/lumbar 
spondylosis, currently rated as 20 percent disabling.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1991.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that increased the Veteran's rating for dorsal and 
lumbar spondylosis from 10 percent to 20 percent disabling, 
effective September 8, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  The Board regrets the additional 
delay that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claims 
requires additional development.

Under Diagnostic Code 5293, prior to September 26, 2003, and 
under Diagnostic Code 5243 thereafter, the rating criteria for 
intervertebral disc syndrome are based on incapacitating 
episodes.  An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 
(2010).  The Board notes that the VA examiner in March 2009 used 
the terms "flare-ups" and "incapacitation" interchangeably in 
the examination report, thus rendering the examination findings 
confusing and inadequate for rating purposes.  The examiner 
reported that the Veteran was undergoing a flare up of his back 
condition at the time of the examination, and that such flare-up 
had lasted three weeks.  The examiner stated that the Veteran 
suffered about six episodes of incapacitation a year, each 
lasting one to three weeks.  However, the treatment records do 
not document any incapacitating episodes due to intervertebral 
disc syndrome that required bed rest prescribed by a physician 
and treatment by a physician.  In fact, on examination in June 
2009, the Veteran denied treatment with physical therapy or 
injections in the previous 12 months and the examiner reported 
that the Veteran's degenerative disk disease resulted in moderate 
impairment.  As it is unclear whether the Veteran actually 
experiences incapacitating episodes as defined by VA, and if so, 
the extent of any incapacitating episodes, the Board finds that 
another VA examination of the Veteran should be scheduled.  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Additionally, the June 2009 VA examiner stated that he could not 
express any opinion, without resorting to speculation, as to 
whether the Veteran had additional functional loss during flare-
ups.  The Board considers those statements from the June 2009 VA 
examiner to be inherently speculative in nature and thus of 
limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 
11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical opinion expressed in terms of may also implies may or 
may not and is too speculative to establish medical nexus); 
Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed 
in terms such as could have been is not probative).

With respect to the claim for TDIU, a request for TDIU is raised 
where a claimant states that the disability for which he is 
seeking an increased rating results in unemployability as part of 
a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  If the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  In this case, in a February 2004 
statement the Veteran claimed he is unable to work due to his 
service-connected back disability.  Therefore, the claim for TDIU 
must be adjudicated.

Finally, a rating decision in December 2007, denied service 
connection for bilateral hearing loss.  A notice of disagreement 
received at the RO in October 2008, indicated the Veteran's 
intent to appeal that decision.  The appellant has not been 
issued a statement of the case on the issue of entitlement to 
service connection for bilateral hearing loss.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate Board 
action is to remand the issue for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case 
in response to the October 2008 notice of 
disagreement regarding the issue of 
entitlement to service connection for 
bilateral hearing loss, to include 
notification of the need to timely file a 
Substantive Appeal to perfect an appeal on 
that issue.

2.  Schedule the Veteran to have a VA 
examination (to include orthopedic and 
neurological findings) to determine the 
current residuals of his back disability.  
The claims folder should be reviewed by the 
examiner and the examination report should 
note that review.  Any indicated studies 
required should be performed.  A complete 
history of the Veteran's symptoms should be 
obtained.  The examination report must 
provide complete rationale for all opinions 
and must address the following matters:

(a)  The examiner should express an opinion 
as to the severity of any orthopedic 
manifestations of the disability (including 
decreased range of motion and the presence 
or absence of muscle spasm, guarding or 
localized tenderness, and any effect on 
gait and spinal contour). 

(b)  Provide range-of-motion and repetitive 
motion findings of the thoracolumbar spine 
expressed in degrees.

(c)  Describe any pain, weakened movement, 
excess motion, fatigability, or 
incoordination resulting from the Veteran's 
low back disability.  38 C.F.R. §§ 4.40, 
4.45 (2010); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

(d)  State whether the back disability has 
been productive of any incapacitating 
episodes, and if so, discuss the frequency 
and duration of these episodes during the 
past 12 months.  An incapacitating episode 
is defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by a 
physician and treatment by a physician.

(e)  Identify all neurological residuals 
relating to the Veteran's back disability, 
such as lumbar radiculopathy.  Conduct all 
necessary sensory, reflex, and motor 
testing.  If using results obtained from an 
EMG or nerve conduction velocity tests, or 
other such tests, explain, in terms 
meaningful to a layperson, the base line 
results versus those obtained for the 
Veteran.  The nerve affected, if any, 
should be specified, together with the 
degree of paralysis.  The examiner is asked 
to comment on the clinical significance of 
the January 2004 and June 2009 VA 
examination findings, as well as private 
and VA treatment records, to include a 
February 2009 MRI report, that noted 
findings of sciatica and lumbar 
radiculopathy.  

(f)  State whether the Veteran's service-
connected disabilities (for thoracic/lumbar 
spondylosis, fracture of the right seventh 
and eighth ribs, tinea pedis, and excised 
ganglion of the left wrist), without 
consideration of any other nonservice-
connected disability, render him unable to 
secure or follow a substantially gainful 
occupation.

3.  Then, readjudicate the claims on appeal.  
If any aspect of the decision remains adverse 
to the appellant, issue a supplemental 
statement of the case.  Allow the appropriate 
time for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

